17-3439-cv
Blake v. State of Conn. Dep’t of Developmental Servs.


                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT


                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 4th day of February, two thousand nineteen.

PRESENT:             GUIDO CALABRESI,
                     JOSÉ A. CABRANES,
                     RICHARD C. WESLEY,
                                  Circuit Judges.



NICOLE BLAKE,

                               Plaintiff-Appellant,                   17-3439-cv

                               v.

STATE OF CONNECTICUT DEPARTMENT OF
DEVELOPMENTAL SERVICES,

                               Defendant-Appellee.



FOR PLAINTIFF-APPELLANT:                                    JOHN T. BOCHANIS, Daly, Weihing &
                                                            Bochanis, Bridgeport, CT.


                                                        1
FOR DEFENDANTS-APPELLEES:                                    JENNIFER P. BENNETT, Assistant
                                                             Attorney General (Erik T. Lohr, Assistant
                                                             Attorney General, on the brief), for George
                                                             Jepsen, Attorney General of the State of
                                                             Connecticut, Hartford, CT.

        Appeal from a judgment of the United States District Court for the District of Connecticut
(Janet Bond Arterton, Judge).

       UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the September 29, 2017 judgment of the District Court be
and hereby is AFFIRMED.

        Plaintiff-Appellant Nicole Blake (“Blake”) appeals from a judgment of the District Court
granting summary judgment to her former employer, Defendant-Appellee State of Connecticut
Department of Developmental Services (“DDS”). On August 4, 2015, Blake commenced this action
in Connecticut state court, asserting discrimination and retaliation claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §§ 2000e-2, 2000e-3. DDS removed the case to federal court and, on
October 17, 2016, moved for summary judgment. After argument, the District Court granted DDS’s
motion and dismissed Blake’s case in its entirety. See Blake v. Developmental Servs., 278 F. Supp. 3d 519
(D. Conn. 2017). We assume the parties’ familiarity with the underlying facts, the procedural history
of the case, and the issues on appeal.

          We review a district court’s grant of summary judgment de novo. See Munoz-Gonzalez v. D.L.C.
Limousine Serv., Inc., 904 F.3d 208, 212 (2d Cir. 2018). Summary judgment is appropriate if “there is
no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). “The mere existence of a scintilla of evidence in support of the [non-
movant’s] position will be insufficient” to establish a genuine dispute, Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 252 (1986), and the non-movant “must do more than simply show that there is some
metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 586 (1986). See also Fujitsu Ltd. v. Fed. Exp. Corp., 247 F.3d 423, 428 (2d Cir. 2001) (“[T]he
nonmoving party may not rely on conclusory allegations or unsubstantiated speculation.”); D’Amico
v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998) (“The non-moving party . . . must offer some
hard evidence showing that its version of the events is not wholly fanciful.”).

         After reviewing the record de novo, we affirm the District Court’s judgment for substantially
the reasons stated in its thorough and well-reasoned Ruling. See Blake, 278 F. Supp. 3d 519. Put
simply, the record contains no evidence—either direct or circumstantial—supporting the conclusion
that the adverse actions on which Blake’s claims rely were in any way motivated by her race or color,
id. at 534–35, or by her pursuit of proceedings before the Connecticut Commission on Human
Rights and Opportunities (“CHRO”), id. at 530–33. Instead, Blake offers only her perceptions—e.g.,

                                                    2
“I just think [a suspension] was [based on race and/or color],” J.A. 183, “It’s possible” that
investigation was motivated by filing of CHRO complaint, id. at 201—and vague, unsubstantiated
assertions that other DDS employees were not disciplined for similar conduct—e.g., “No other
employee was disciplined,” id. at 45, “Other employees with two unsatisfactory performance
evaluations were not discharged,” id. at 46. These naked declarations are plainly insufficient to
establish a genuine dispute of material fact with respect to any of Blake’s claims. See, e.g., Fujitsu Ltd.,
247 F.3d at 428.

                                            CONCLUSION

        We have reviewed all of the arguments raised by Blake on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the September 29, 2017 judgment of the
District Court.


                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




                                                     3